Citation Nr: 1434152	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-09 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to initial increased rating in excess of 20 percent disabling, for a low back disability.

2.  Entitlement to initial increased rating in excess of 10 percent disabling, prior to April 13, 2010, and increased rating in excess of 20 percent from April 14, 2010, for cervical spine disability.

3.  Entitlement to an effective date prior to February 8, 2010, for the award of a total disability rating due to individual unemployability. 

4.  Entitlement to increased rating in excess of 10 percent for a facial spasm.

5.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

6.  Entitlement to service connection for headaches, to include as secondary to a TBI.

7.  Entitlement to increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for alcohol dependence, to include as secondary to PTSD.

9.  Entitlement to service connection to mood disorder, to include as secondary to PTSD.

10.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

These matters comes before the Board of Veterans' Appeals (Board) on appeal of an March 2007, September 2008, December 2009, October 2010, March 2012, and April 2013 rating decisions of the St. Louis, Missouri and Des Moines, Iowa Regional Offices (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Des Moines, Iowa RO

Regarding the Veteran's claim for entitlement to service connection for headaches, the Board notes that within appeal period after the issuance of the Statement of the Case (SOC) the Veteran submitted additional evidence.  Thus, a new SSOC should have been issued and absent the SSOC the appeal remained active.  Thus, the Board has classified this appeal as one originating from the March 2007 rating decision and not a new and material evidence claim. 

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  

The issues of entitlement to a rating in excess of 50 percent for PTSD; entitlement to service connection for a headaches, to include as secondary to a TBI; entitlement to an effective earlier than February 8, 2010, for the award of TDIU; entitlement to service connection for alcohol dependence, to include as secondary to PTSD; entitlement to service connection to mood disorder, to include as secondary to PTSD; and entitlement to service connection for a bilateral shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT




1.  Throughout the appeal period, the Veteran's facial spasms have not been severe.

2.  Affording the Veteran the benefit of the doubt, the Veteran's residuals of a TBI are related to an active duty head injury.



	

CONCLUSIONS OF LAW



1.  The criteria for a rating in excess of 10 percent for a facial spasm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8103 (2013).

2.  The criteria for service connection for residuals of a TBI have been met.  38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in November 2006, February 2010, August 2012, and December 2012 prior to the adjudication of his claims in March 2007, September 2008, December 2009, October 2010, March 2012, and April 2013.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records, service personnel records and VA treatment records and identified private treatment records with the claims file.  

In January 2007, July 2007, April 2010, and September 2010, VA provided the Veteran with a medical examinations and obtained a medical opinions addressing the current status of the Veteran's disability.  The examinations and opinions are adequate for rating and evaluating the disabilities, as discussed below, the examination reports show that the examiners considered the relevant history of the Veteran's disabilities and provided a sufficiently detailed description of the disability, and analysis to support any opinions provided. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2013), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013).

Facial Spasms

Under Diagnostic Code 8103, a convulsive tic warrants a noncompensable rating when mild, a 10 percent rating when moderate, and a 30 percent rating when severe. 

A note indicates that the rating depends on frequency, severity, and muscle groups involved. 38 C.F.R. § 4.124a , Diagnostic Code 8103. 

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.

Merits of the Claim

The Veteran contends that his facial spasms warrant a rating in excess of 10 percent.  

The Veteran was provided a VA examination to determine the severity of his facial spasms in September of 2010.  The VA examiner reported that the Veteran has an intermittent contract of the periorbital muscles which occurs every few seconds to a few minutes throughout the day.  The examiner continues to state that the Veteran is not using any medication or under any treatment for this disability and has not reported any pain specific to the facial spasms.  The Veteran stated in this VA examination that that he feels self-conscious and embarrassed by the constant twitching and winking type of action when out in public.  The VA examiner concluded that the "spasms would [not] result in a functional limitation to his typical occupational duties despite that he feels somewhat self-conscious when dealing with the public while experiencing the twitching."  

The Board finds that the Veteran's symptoms do not warrant a higher rating because the Veteran's contention that his facial spasms cause him embarrassment is not a sufficient basis to determine the Veteran facial spasms are severe.  The Board is cognizant the facial spasms cause embarrassment.  However, the rating percentages in the Schedule for Rating Disabilities represents as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013) (Emphasis added.)  Here, absent any additional evidence of impairment in earning capacity, the Veteran's facial spasms are appropriately rated as moderate.

Finally, with respect to whether referral for extraschedular consideration is warranted, the Board finds that the Veteran's facial spasms disability picture is contemplated by the rating schedule.  The evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect.  All of the Veteran's symptomatology associated with his facial spasms has been taken into account in the current assigned rating.  While the Veteran contends that his facial spasms cause him embarrassment, the Board notes that the embarrassment that the Veteran experiences is not unique to him, but applies to anyone who may have a facial spasms and thus is an experience which is synonymous with the disability and contemplated within the rating criteria.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to the second step, a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."

Service Connection for TBI

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran was diagnosed with residual of a TBI in a January 2013 VA examination.  

The Veteran's service treatment records indicate that he fell out of truck and suffered an abrasion on the back of his head in June 1969 while he was on active duty.  The Veteran contends that he lost consciousness due to this incident.

The Veteran states that he has suffered from residuals of this TBI since the June 1969 incident.  In January 2013 the VA provided two different VA examinations regarding the Veteran's residuals of TBI.  In the first VA examination, the staff physician notes that it would be speculative to draw a nexus between the June 1969 incident and his current residuals.  The second January 2013 examiner also points out that the Veteran was noted to have headaches on entrance and that it would be speculative to determine if this residual was aggravated by the natural course by the in-service injury.  The Board finds that the question of whether the Veteran's current TBI residuals are related to the June 1969 head injury is in equipoise.  In terms of residuals of TBI, the Veteran has provided an uncontradicted and repeated account of the incident in June 1969 which is corroborated by the STRs.  TBI may be granted based on evidence demonstrating a continuity of symptomatology dating from the Veteran's latest period of active duty military service to the present day, per the provisions of 38 C.F.R. § 3.303(b). See also Savage v. Gober, 10 Vet. App. 488, 495-97 ; Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Thus, after reviewing the evidence of record as a whole, and affording the Veteran the benefit of the doubt, the Board concludes that the third element of Holton, a nexus or relationship, is satisfied.  Accordingly, a grant of entitlement to service connection for residuals of a TBI is warranted.  


ORDER


Entitlement to service connection for a TBI is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals

Regarding both the Veteran's low back and cervical spine disability, the VA examiner in the July 2007 VA examiner reported that the Veteran experiences mild decrease in sensation to pin prick over the right upper extremity related to his cervical spine.  However, no additional evaluation is given in regards to this neurological deficit and its relationship with the Veteran's cervical spine.  The VA examiner likewise reports the Veteran's low back has deep tendon reflexes which are decreased, but does not address to what extent, if any extent this deep tendon reflex has had on the Veteran's function of his lower back.  In the September 2010 VA examination, a different VA examiner records the Veteran's statement of experiencing pain radiating down his legs and diagnosis the Veteran with right lower extremity radiculopathy.  However does not adequately address the severity of the Veteran's radiculopathy.  In addressing the Veteran's cervical spine, this examiner explains that there is was a increase in pain, but does not adequately explain how this pain affected the Veteran's range of motion.  As he state at one point that there is no additional loss in range of motion and at another point provides a separate limitation of motion for where "tenderness" begins.  Considering the foregoing, the Board finds a new VA examination is warranted to determine the Veteran's current severity of his lower back and cervical spine disability, to have interpreted the results of the July 2007 and September 2010 VA examinations, and to have the Veteran's neurological deficits related to these disabilities properly addressed.

The Veteran in his examination for a TBI in February 2013 implies that his PTSD symptoms have worsened.  He states that he is now living in a separate home isolated from his wife and society.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Thus, the Board finds a new VA examination is warranted.

The Veteran was provided insufficient VA examination regarding his claim for service connection for service connection for headaches to include as secondary to traumatic brain injury; service connection for alcohol dependence to include as secondary to PTSD; service connection to mood disorder to include as secondary to PTSD; and  service connection for a bilateral shoulder disability

The VA examination for the Veteran's headaches to include as secondary to traumatic brain injury does not take into account that the Veteran is now service connected for a traumatic brain injury.  The two examinations provided are too speculative to determine whether the headaches are related to the Veteran's TBI.  While the one examiner states that to come to an opinion would be speculative the other VA examiner states that previous examination the previous January 2013 VA examination was invalid because a subsequent February 2013 VA examination reported that there was evidence of over-reporting on the part of the Veteran.  The Board finds a new VA examination is warranted to address whether the Veteran headaches are secondary to his TBI and/or have aggravated the Veteran's headaches beyond the normal progression.

The January 2013 VA examination for service connection for alcohol dependence secondary to PTSD was in part inadequate.  The VA examiner's rationale was conclusory and provided no rationale.  The VA examination simply states, "[t]he Alcohol Dependence is not caused by or persistently aggravated by the SC PTSD.  That opinion is based on a review of medical literature."  Therefore the Board finds a new VA examination is warranted.  A separate examiner makes an additional conclusory state

The Veteran was diagnosed with a mood disorder in April 2010 VA examination.  The VA examiner in April 2010 examination states that the Veteran has substance-induced mood disorder, specifically alcohol-induced depression.  The Veteran then claimed service connection for substance induced mood disorder secondary to service connected PTSD.  As the claim for alcohol dependence secondary to PTSD is being remanded in the Veteran's claim for substance induced mood disorder secondary to PTSD are so closely related, the Board finds that the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

The VA examination regarding the Veteran's bilateral shoulder disability was, in part, inadequate as the rationale is significantly based on a disallowed premise that "there is essentially no documentation about this nor any sequence of events over time that would help support that nexus, at least based within a reasonable time frame after discharge.  As the Court has emphasized, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Thus, the Board finds a new VA examination is warranted.

As the above claims are being remanded and the grant of service connection for TBI could affect the TDIU claim, the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination(s).  Any VA examiner(s) selected should be a different VA examiner then those who previously examined him before.  The Veteran's claims folder (including a copy of this remand) must be provided to and reviewed by the VA examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

(A). Schedule the Veteran for a VA examination to determine the nature and severity of his low back and cervical spine disabilities.  This examination should be conducted by a different examiner then the one who conducted either the July 2007 or September 2010 VA examination.  The VA examiner should take a detailed account of the history of the Veteran's cervical spine and low back disabilities since August 10, 2006 (the date the Veteran service connection for these disabilities began.)

The examiner should address any neurological deficits related to the Veteran's cervical spine and low back disabilities (to include radiculopathy).  

The examiner using his medical expertise should interpret the results from the July 2007, and September 2010 examinations to determine the level of impairment of the Veteran's low back and cervical spine disability (to include neurological deficits) described within these examinations, in relation to the Veteran's current impairment.  Any opinions should be supported by rationale.   

(B).  Schedule the Veteran for a VA examination to determine the nature and severity of his PTSD.  

(C)  After taking a detailed history from the Veteran regarding his chronic headaches and considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's headaches are caused or aggravated by the Veteran's service connected TBI or is otherwise etiologically related to the Veteran's active service.. 

For any headaches found to have preexisted the Veteran's active duty, the VA examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that this disability was aggravated (permanently worsened beyond its natural progression) by the Veteran's active duty.  [IN CONTEXT OF THIS QUESTION ONLY "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.].

(D).  After taking a detailed history from the Veteran regarding his alcohol dependence and considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's alcohol dependence is caused or aggravated by the Veteran's service connected PTSD or is otherwise etiologically related to the Veteran's active service..

(E).  After taking a detailed history from the Veteran regarding his mood disorder and considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's mood disorder is caused or aggravated by the Veteran's service connected PTSD or is otherwise etiologically related to the Veteran's active service..

(F)  After taking a detailed history from the Veteran regarding his bilateral shoulder disability and considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's bilateral shoulder disability is caused or aggravated by the Veteran's service connected thoracolumbar spine disability or is otherwise etiologically related to the Veteran's active service.

(G).  Following the assignment of effective date for the Veteran's grant for TBI disability, the Veteran should also be scheduled for a retrospective examination to determine whether he was unable to secure and follow a substantially gainful occupation due to or disabilities for the period prior to February 8, 2010.  The examination must be performed by a medical professional or professionals qualified to determine disability due to physical conditions.  The claims file, to include a copy of this Remand, must be provided to the examiner(s), the examiner(s) must review the claims file in conjunction with the examination(s) and the examiner(s) must annotate the examination report as to whether the claims file was reviewed.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

2.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the entitlement to increased rating in excess of 50 percent for PTSD; entitlement to service connection for a headaches to include as secondary to traumatic brain injury; entitlement to TDIU, entitlement to service connection for alcohol dependence to include as secondary to PTSD; entitlement to service connection to mood disorder to include as secondary to PTSD; and entitlement to service connection for a bilateral shoulder disability to include as secondary to a thoracolumbar spine disability.  If the benefit sought on appeal is not granted, the Veteran and his attorney must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


